Citation Nr: 1828274	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  17-42 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for iron deficiency anemia, to include as secondary to diabetes mellitus type II.

2. Entitlement to service connection for congestive heart failure with aortic stenosis, to include as secondary to diabetes mellitus type II.

3. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus type II. 

4. Entitlement to service connection for kidney disease stage 3b, to include as secondary to diabetes mellitus type II. 

5. Entitlement to service connection for hyperparathyroidism, to include as secondary to diabetes mellitus type II and kidney disease.

6. Entitlement to service connection for polyneuropathy, to include as secondary to diabetes mellitus type II.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1961 to October 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a April 2017 decision of the Denver, Colorado, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In January 2018, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for kidney disease, hyperparathyroidism, and polyneuropathy are REMANDED to the Agency of Original Jurisdiction (AOJ) and are addressed in the REMAND portion of the decision. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In January 2018, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for iron deficiency anemia.

2. The Veteran does not have a diagnosis of congestive heart failure and his currently diagnosed aortic stenosis was not caused or aggravated by his service-connected diabetes.

3. The Veteran's currently diagnosed ED, was caused or aggravated by his service-connected diabetes.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for iron deficiency anemia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for service connection for congestive heart failure with aortic stenosis, to include as secondary to diabetes have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. The criteria for service connection for ED have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Iron deficiency anemia withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In a January 2018 statement, the Veteran notified the Board that he wished to withdraw his appeal of his claim for entitlement to service connection for iron deficiency anemia. The Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for diabetes.


A. Congestive heart failure with aortic stenosis

The Veteran contends that he has a cardiac disorder that was caused by his service-connected diabetes mellitus. The Veteran has not been shown to have had congestive heart failure and his aortic stenosis is not related to any incident of military service, including diabetes mellitus. The Board will deny the claim.

In July 1999, the Veteran had unspecified chest pain and underwent radiology study at Howard County General Hospital to rule out coronary ischemia. The results were negative. 

In a July 2011 treatment note as to the Veteran's medical history, authored by Memorial Health System of Colorado Springs, Colorado, the Veteran's father and brother were noted to have aortic valve disease and the clinician also noted a family history of diabetes. However, it was noted that the Veteran underwent a catherization which found "no significant coronary artery disease."

A September 2014 VA examination noted the Veteran had a history of open heart surgery for correction of an aortic valve. 

In a September 2016 letter, Jacqueline Skaggs, DO, stated that the Veteran's congestive heart failure, polyneuropathy, kidney disease, ED, and hyperparathyroidism were all caused by his diabetes. Attached to her letter were treatment notes from Briargate Medical Associates, which included a "problem list" reflecting that the Veteran had congestive heart failure with an onset date of August 2016. 

However, in January 2017, the Veteran was afforded a VA examination. The Veteran reported a history of shortness of breath and a family history of aortic valve disease. The examiner noted no diagnosis for congestive heart failure and stated that the Veteran's aortic stenosis was responsible for the Veteran's shortness of breath and due to a familial calcification process. The clinician specifically noted that although a preliminary diagnosis of congestive heart failure had been made previously, it was prior to confirmation that aortic stenosis was causing the Veteran's breathing symptoms. The clinician noted a review of the Veteran's medical records and accompanied his conclusion with a lengthy factual summary of the Veteran's personal and family medical history. 

In a June 2017 statement, Russell Linsky, M.D., FACC, indicated the Veteran's diabetes mellitus and aortic stenosis "may be related" but did not provide a definitive conclusion. The physician's letter is of little probative value. 

The clinician quoted a medical resource which stated that the pathology of aortic sclerosis could be correlated with risk factors such as smoking, hypertension, hyperlipidemia, and diabetes. However, the clinician only offered a tentative conclusion and provided no reasoning related to the Veteran specifically. The use of the term "may be" also indicates "may not be," as the Courts have recognized.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim was held not well grounded where the only evidence proffered was a physician's opinion that the veteran's current symptomatology "may" be related to service.  

The Board is presented with conflicting medical opinions as to whether the Veteran's service-connected diabetes caused congestive heart failure with aortic stenosis. Generally, the law recognizes that the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data); Miller v. West, 11 Vet. App. 345 (1998) (observing that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Board has considered the statements from the Veteran's private doctors that report his cardiac disorder is the result of his diabetes. However, these conclusions are not explained and lack supporting reasoning. The VA examiner's opinion clearly reviewed in-depth the Veteran's electronic file, his medical history and was fully explained. VA examiners and the record do not indicate a diagnosis of a diagnosis for congestive heart failure and the January 2017 VA examination indicates the Veteran's aortic stenosis is the result of a hereditary disorder shared by his father and brother. 

A preponderance of the evidence is against a finding that the Veteran has a cardiac disorder that was caused by his service connected diabetes, or his service generally. Therefore, service connection for congestive heart failure with aortic stenosis is not warranted and the claim is denied. 

B. Erectile Dysfunction

In a November 1999 treatment note the Veteran had complaints of difficulty maintaining an erection and was provided a prescription for Viagra. Several treatment providers have linked the disorder to diabetes mellitus. While a VA examiner has opined that the disorder is not related to service, the examiners' reports are equally well-informed and responsive to the Board's review. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's ED is secondary to his service connected diabetes. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for ED and the claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for iron deficiency anemia is dismissed.

Service connection for congestive heart failure with aortic stenosis, to include as secondary to service-connected diabetes, is denied.

Service connection for ED, to include as secondary to service-connected diabetes, is granted.


REMAND

Remand is necessary to obtain VA medical examinations to determine the nature and etiology of the Veteran's kidney disease, hyperparathyroidism, and polyneuropathy. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his kidney disease, hyperparathyroidism, and polyneuropathy. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder that are not currently in VA's possession.

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology his kidney disease. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In an August 2016 treatment note the Veteran was noted to have a diagnosis of diabetes with diabetic kidney complication. 

* In a September 2016 letter, Dr. J.S. stated that the Veteran's kidney disease was caused by his diabetes.  

* In a January 2017, the Veteran was afforded a VA examination. The examiner noted disagreement with the Veteran's private care physician and stated the Veteran does not have diabetic nephropathy and does not have kidney disease secondary to his diabetes. The examiner opined that the Veteran has hypertensive arteriolonephrosclerosis. 

* In a June 2017 letter Dr. S.F. indicated the Veteran's chronic kidney disease is likely the result of his diabetic nephropathy. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's kidney disease began during a period of active service. 

d. The examiner must also provide an opinion as to whether the Veteran's kidney disease is caused or aggravated by any of his existing service-connected disabilities, including diabetes, and diabetic nephropathy.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology his hyperparathyroidism. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In an August 2016 treatment record the Veteran was noted to have a diagnosis for hyperparathyroidism and in a September 2016 letter, Dr. J.S. stated that the Veteran's medical conditions, including hyperparathyroidism and kidney disease were caused by his diabetes. 

* In January 2017, the Veteran was afforded a VA examination. The examiner noted no records regarding the Veteran's hyperparathyroidism but stated that August 2016 lab work indicated an elevated parathyroid hormone level. The examiner concluded that the Veteran's hyperparathyroidism is secondary to his hypertension and not his kidney disease. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's hyperparathyroidism began during a period of active service. 

d. The examiner must also provide an opinion as to whether the Veteran's hyperparathyroidism is caused or aggravated by any of his existing service-connected disabilities, including diabetes or kidney disease caused by the Veteran's diabetes.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

4. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology his polyneuropathy. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In a September 2016 letter, Dr. J.S. stated that the Veteran's polyneuropathy, was caused by his diabetes. 

* In January 2017, the Veteran was afforded a VA examination. The Veteran noted numbness on the bottom of his left foot. The examiner opined that diabetic peripheral neuropathy is typically bilateral in nature and that the Veteran's condition could be the result of his lumbar stenosis. The examiner concluded that the Veteran does not have unilateral polyneuropathy due to his diabetes mellitus. 

* In a June 2017 treatment record, Dr. K.L. noted that the Veteran had peripheral polyneuropathy and did not have lumbar radiculopathy. 

* In a September 2017 treatment note the Veteran was noted to have no nerve injury as a result of his hip replacement. 


b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's polyneuropathy began during a period of active service. 

d. The examiner must also provide an opinion as to whether the Veteran's polyneuropathy is caused or aggravated by any of his existing service-connected disabilities, including diabetes.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


